United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  April 11, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-30408
                           Summary Calendar


                        BERTHA THOMAS, ET AL.,

                        Plaintiffs-Appellants,

                                versus

         UNITED STATES OF AMERICA, Veterans Administration and
                     Department of Secret Service,

                          Defendant-Appellee.

                          --------------------
             Appeal From the United States District Court
                 For the Eastern District of Louisiana
                      Civil Docket No. 04-cv-0114
                          --------------------

Before HIGGINBOTHAM, BENAVIDES and DENNIS, Circuit Judges

PER CURIAM:*

     The judgment of the district court is affirmed essentially

for the reasons stated in its careful Order and Reasons of March,

31, 2005.

     AFFIRMED.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.